Citation Nr: 1413346	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to an initial rating in excess of 10 percent disabling for a cervical strain up to and including June 2, 2008. 

3.  Entitlement to a rating in excess of 10 percent disabling for a cervical strain after June 2, 2008. 

4.  Entitlement to an initial rating in excess of 10 percent disabling for a lumbar strain with degenerative joint disease up to and including June 2, 2008. 

5.  Entitlement to a rating in excess of 10 percent disabling for a lumbar strain with degenerative joint disease after June 2, 2008. 

6.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS) up to and including June 2, 2008. 

7.  Entitlement to a rating in excess of 10 percent disabling for IBS after June 2, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from September 1993 to September 1999 and from February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals  (Board) from a January 2005 rating decision, which in part granted service connection for cervical and lumbar spine disorders and assigned initial noncompensable evaluations for these disorders, and also denied service connection for a right knee disorder.  In April 2007, the veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge. 

In November 2007 the Board remanded this matter for further development.  

While this matter was pending on remand, the RO in an August 2009 rating decision, granted increased ratings of 10 percent each for the cervical spine and lumbar spine disabilities, each effective the December 24, 2003 date of initial entitlement.  This decision also granted service connection for a bilateral hand disorder that had also been remanded, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the increased rating issues are not the maximum allowable ratings, these remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the Board's November 2007 remand included directing the RO to issue the Veteran a statement of the case (SOC) that addresses the issue of entitlement to an initial compensable rating for irritable bowel syndrome (IBS).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26 , 19.29, 19.30 (2007), Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently the RO issued a SOC addressing this issue in April 2008.  Thereafter in May 2008 the Veteran submitted statements that described symptoms of his IBS, which the Board construes as a timely substantive appeal for his IBS.  This issue is thus before the Board.  

The Board is deciding the increased rating claims as staged from initial entitlement up to June 2, 2008.  The issues have been recharacterized to address the staged ratings.  

The issues of entitlement to increased ratings for the cervical spine, lumbar spine and IBS disabilities after June 2, 2008, as well as the service connection claim for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that additional private records were entered into the electronic record via the Virtual VA folder in February 2014, without a waiver of the agency of original jurisdiction (AOJ) review.  To the extent that these include duplicates of records dated prior to June 2, 2008 that have been already reviewed by the AOJ in the claims folder, there is no prejudice to the Veteran in deciding the increased rating issues prior to June 2, 2008.  Regarding the records dated after June 2, 2008, these are subject to remand and shall be reviewed by the AOJ on remand.  


FINDINGS OF FACT

1.  Up to and including June 2, 2008, the Veteran's service-connected cervical strain did not result in limited motion of flexion from 15 to 30 degrees, nor was the combined range of motion of the cervical spine shown to be no more than 170 degrees; nor did it cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were there incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; nor were there separate neurological manifestations shown to equate to mild incomplete paralysis of the upper radicular group. 

2.  Up to and including June 2, 2008, the Veteran's service-connected lumbar strain with degenerative joint disease did not result in limited motion of flexion from 30 to 60 degrees; nor was the combined range of motion of the lumbar spine shown to be no more than 120 degrees, nor did it cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were there incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; nor were there separate neurological manifestations shown to equate to mild incomplete paralysis of the lower radicular group. 

3.  Since the effective date of service connection up to and including June 2, 2008, the Veteran's digestive disorder has also included symptoms of irritable colon syndrome, which most closely approximates frequent episodes of bowel disturbance with abdominal distress.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent for cervical strain have not been met from initial entitlement to June 2, 2008.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243, 38 C.F.R. § 4.124a, DC 8510 (2013). 

2.  The schedular criteria for a rating in excess of 10 percent for a lumbar strain with degenerative joint disease have not been met from initial entitlement to June 2, 2008.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243, 38 C.F.R. § 4.124a, DC 8510 (2013). 

3.  The schedular criteria for a 10 percent evaluation for service-connected IBS have been met from initial entitlement to June 2, 2008.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2005 letter, sent prior to the initial November 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for disabilities of the lumbar spine, cervical spine and IBS (claimed at the time as gastroenteritis and diarrhea), as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The increased initial rating claims arise from a disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Any defect in the notice is not prejudicial given that the matters arise from the initial grant of service connection.  See Hartman, supra, Dunlap, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records, workers compensation records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, and has found that the pertinent evidence up to June 2008 is duplicative of that already in the paper claims file.  Additionally, he was afforded a VA examination in June 2008 in order to adjudicate this claim.  As the Board is only adjudicating the initial ratings up to the date of this June 2008 VA examination, with remand for development of the claims beyond this date, the Board it is not necessary to delay adjudication of the initial ratings up to June 2008 in order to obtain a new VA examination. 

In April 2007, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the April 2007 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about the severity of his symptoms regarding his cervical spine, lumbar spine and IBS.  The appeal was remanded to obtain a VA examination to address the claimed disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119   (1999). 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a)  (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321  an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2013).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical and Lumbar Spine Disabilities-Factual Background and Analysis

The Veteran is challenging the 10 percent rating assigned for his cervical spine disability and the 10 percent rating assigned for his lumbosacral spine disability, both of which were granted effective from December 24, 2003, the date of initial entitlement.  The Board's decision in this matter shall address the initial ratings for each spine disability up to (and inclusive of) the date of a June 2, 2008 VA examination, the most recent VA evaluation of this disability.  The issues of entitlement to increased ratings for the cervical and lumbar spine disabilities beyond June 2, 2008 are subject to remand and not part of this decision.  

Because the cervical spine and lumbar spine disabilities are coexisting disabilities of the spine evaluated under the same criteria, the Board shall address the factual background and analysis of these two disabilities together.  

The Veteran has described his cervical and lumbar spine symptoms in lay statements and his hearing testimony.  In his January 2006 substantive appeal he reported being in pain daily and took several work days off for back and neck pain.  In his April 2007 hearing he described his back as worsening with numbness in his legs and buttock if he sits too long in certain positions.  His lumbar spine always hurt and he described it as being misaligned.  He treated it with muscle relaxer.  He described being off work the prior month due to his back pain.  He indicated that he missed 2 weeks of work due to back problems a few years ago.  Regarding his neck he reported recently having had an MRI done and thought it was getting worse.   He reported neck pain and headaches nearly every other day and treated it with chiropractic treatment.  In a May 2008 written statement he described his neck pain as the worst symptom and reported lower back pain into the upper left buttocks.  Sometimes getting out of bed caused back pain.  

The evidence includes an October 2003 record from a private chiropractor who described treating the Veteran in September 2001 for neck pain, low back pain and lumbar cramps, with symptoms provoked by neck rotation, sitting or standing and with findings suggestive of possible disc lesion and/or nerve root irritation, foraminal encroachment or nerve root pressure.  Other tests suggested osseous, disc or ligament pathology.  He was noted to have findings that included decreased cervical and thoracolumbar range of motion, spasms at the cervical and lumbar paraspinals and pain throughout the entire cervical and lumbar spine.  X-ray findings were noted to show findings of right high mastoid, anterior weight bearing and hyperlordosis in the cervical spine and right high femur, right high ilium, left tilt L5 and above, a 20 degree sacral base angle, and lumbarization of S1 in the lumbar spine.  The diagnosis made by the chiropractor included cervical and lumbar subluxation, lumbarization S1, and vertebrogenic pain syndrome.  

The pertinent evidence includes a report from a June 2004 VA general medical examination which noted the history of the back and neck disability stemming from the same motor vehicle accident in service.  Current neck symptoms were that approximately monthly he experienced severe neck pain, mainly on the right.  He got good results from chiropractic adjustments.  He denied numbness or tingling in the fingers or any loss of strength or motor function.  Treatment included chiropractic treatment.  There was no history of neck surgery and he used no assistive devices.  The neck pain was aggravated by lateral rotation to the right, and alleviated by chiropractic treatment.  There was no effect on activities of daily living and no missed work caused by neck pain.  He had flare-ups lasting from 1 to 24 hours once a month, during which time the pain in the right side of the neck was sharp.

The back symptoms noted in the June 2004 VA examination  were described as "sacroilitis" in the medical history, with the Veteran relating a history of physical therapy, chiropractic treatment and pain medication treatment following injury to his back in the service.  He currently had pain averaging 4/10 in intensity, with worse pain at 8/10.  This involved low back pain radiating to his buttocks but without leg involvement.  He used no assistive devices.  Back pain was aggravated by drives longer than 2 hours and lifting more than 100 pounds and alleviated by Naproxen and chiropractic treatment.  Repetitive use increased pain.  He was unable to work out or ride his bike when it was painful.  He missed 2 workdays in the past year due to flare-ups, with monthly flares lasting 4-5 hours.  Flares resulted in increased pain, knifelike in both buttocks.  He also reported numbness of the toe in his right foot only.

Physical examination revealed the cervical spine had a range of motion of the (starting from 0 degrees) that was 45 degrees flexion, as well as 45 degrees each for extension, left lateral flexion and right lateral flexion.  There was 80 degrees of left and right rotation.  Except for pain at 60 degrees right rotation, all active motions were without pain, crepitus, paraspinal tension or radiation.  There was no additional loss of motion following repetitions.  Otherwise there was no pain, fatigue, weakness, loss of movement or incoordination with repetitive movement.  His sensation was normal and upper extremity strength was 5/5.  

The range of motion of the lumbar spine (starting from 0 degrees) was 90 degrees flexion,.  There was 30 degrees on extension, right lateral flexion and left lateral flexion.  There was 45 degrees for left and right rotation  All active motions were without pain, including after repetitions.  There was no additional loss of motion following repetitions.  Straight leg tests were negative.  Normal curves were preserved.  There was no pelvic tilt or paraspinal tension or tenderness.  Leg lengths were equal.  He was able to stand on his toes and heels.  Sensory was intact to light touch.  

The examiner also reviewed findings from X-ray showing normal cervical spine and mild spurring S1-2 of the lumbar spine.   

The June 2004 VA examination's  impression regarding the cervical spine was cervical strain, with normal X-ray findings but abnormal exam for pain on range of motion and minimal function loss.  The impression regarding the back was lumbar strain in MVA while in the military with mild degenerative joint disease seen on X-ray with no evidence of sacroilitis by X-ray or exam.  The final diagnosis was lumbar strain.  

In March 2005 he was seen for an injury to his back getting out of a truck to pick up road cones and twisted his back causing pain.  He had right sided low back pain with flexion.  The following day he described pain in the right lower back running down his buttocks with an impression of lumbar strain and muscle spasm.  X-ray showed a straightening of the lordotic curve which may be secondary to musculoskeletal strain otherwise the lumbar spine was normal.  He was noted to be cleared to return to work full duty the day after the incident.

Also of record are private medical records including those related to workers compensation claims regarding the back and neck from 2006 through 2008.  

Of note, the Veteran was seen for an initial chiropractic visit in October 2006 for complaints of neck pain and headache, with a diagnosis of cervicalgia, cervical strain/sprain and cervical subluxation.  The chiropractor's range of motion chart is noted to have listed the following ranges of motion for the cervical spine: 80 degrees flexion 20 degrees extension, 30 degrees right and left lateral flexion, 80 degrees right and left rotation.  All motions were painful.  The lumbar spine ranges of motion were: 90 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion, and 15 degrees right and left rotation.  All motions except flexion and extension were painful.  Thereafter, he underwent chiropractic treatment with various modalities.  

In March 2007 he was reexamined by the chiropractor for his fifth visit, with complaints of spine condition affecting his walking on a trampoline.  On range of motion the following ranges of motion for the cervical spine were shown: 80 degrees flexion, 30 degrees extension, 40 degrees right and left lateral flexion and 90 degrees right and left rotation.  These were not reported as painful except for flexion.  Lumbar range of motion was 40 degrees flexion, 10 degrees extension, 30 degrees right lateral flexion, 15 degrees left lateral flexion, and 15 degrees right and left rotation.  All were painful except for right lateral flexion.  Straight leg raise was reported positive at 40 degrees bilaterally.  He indicated the treatment helped.

In June 2007 the Veteran was seen again for a chiropractic evaluation with range of motion findings as follows:  For the cervical spine he had 90 degrees flexion, 30 degrees extension, 40 degrees left and right lateral flexion, and 90 degrees left and right rotation.  The lumbar spine had 90 degrees flexion, 30 degrees extension, 30 degrees left and right lateral flexion and 20 degrees left and right rotation.  The Board notes that these ranges of motion were listed on the chiropractor's chart as the highest ranges.  For the cervical spine the motions were all active without pain.  For the lumbar spine, only the flexion was noted as painful.  Straight leg raise was 90 degrees bilaterally.  He indicated that heavy lifting was affected by his spine complaints. 

In an October 2007 chiropractic evaluation, his range of motion of the cervical spine was as follows: 60 degrees flexion, 20 degrees extension and right lateral flexion, 10 degrees left lateral flexion and 60 degrees right and left lateral rotation.  All motions were painful.  Lumbar ranges of motion were all in the highest ranges of motion on the chart.  Reexamination in December 2007 revealed that all the ranges of motion of the cervical and lumbar spine were in the highest ranges on the chart, but some pain was noted in the cervical spine on bilateral lateral flexion and bilateral rotation.  He also reported pain just on turning his head side to side.  Finally in an April 2008 chiropractic evaluation was done 2 weeks following an episode of low back pain while turning in his chair, from which he was off work for a week.  His cervical and lumbar spine ranges of motion were all in the highest ranges on the chart in April 2008, but the cervical spine motions were all painful.  

Other medical treatment records besides the chiropractic records include records from March 2007 documenting an apparent injury after walking across a trampoline, with lumbosacral spasm and tenderness reported, along with decreased forward bending due to pain.  Other records from March 2007 document the Veteran reporting a workers compensation injury, which he related took place after he reported to work having advised his supervisor that he had hurt his back at home the previous evening walking across a trampoline, and his back worsened throughout the workday, especially in the area where he carried his duty belt on the gun side.  He also indicated the back further was aggravated when trying to exit a car.  One of the records from this month related an initial history of back pain in the service after a motor vehicle rollover accident, with subsequent reinjury possible in Iraq.  He currently reported marked pain on palpation of his lumbar spine at L3-5 with some radiation to the right hip and groin, but no weakness or loss of sensation in the lower extremity.  He had transient relief from chiropractic adjustments.  He was taking Vicodin and Soma prescribed by urgent care several days ago, which only provided modest relief.  He was recommended to be off work given the nature of his job duties which could involve struggling with suspects and wearing a duty belt.  He was reexamined later in March 2007 and had been off work, using ice packs.  He was able to reduce his medication usage.  Range of motion was described as modestly limited on flexion and side bending and examination revealed his compensatory scoliosis had disappeared but he was still tender over the L4-5 and S1, and with slight paravertebral tenderness.  He was found to probably be able to return to work as he was not felt likely to get into situations that could be an issue.  

A March 2007 lumbar spine X-ray showed partial lumbarization of S1, mild levoscoloisis and facet arthritis at L4-5 and L5-S1.  An April 2007 lumbar MRI yielded an impression of large central protrusion L4-5 disc without spinal stenosis, with a relatively capacious spinal cord shown.  Also shown was L3-4 DDD with annular bulge present but no stenosis.  The was no compression or fracture.  A left L2 vertebral body hemangioma was present.  

By mid-April 2007 he reported improving back pain but still had prominent pain after a long day of wearing a duty belt and he had to make accommodations for his back.  A May 2007 record indicated he still had back pain if wearing his gun belt and used flexeril about once a week.  He tried to be careful with his back.  The impression was lumbar disc syndrome.  

On March 25, 2008 the Veteran again aggravated his cervical spine disorder, with a report of injury for Workers Compensation containing a statement from the Veteran describing that while standing outside a vehicle at a traffic stop, he was startled and turned his head quickly, which resulted in a sharp pain to  the backside, center left portion of the neck.  The neck continued to hurt throughout the day.  Primary care treatment records from March 2008 showed pain in the base of the neck and right shoulder due to a twisting accident at work, with examination showing spasm and tenderness of the cervical spine.  He did not have evidence of sacroilitis or vertebral tenderness.  He was unable to hyperextend or laterally rotate.  The diagnosis was cervical neck strain and he was put on temporary disability from March 25 to March 26, 2008.  X-rays of the cervical spine from March 2008 were normal.  Follow-up on March 27, 2008 showed some improvement in range of motion, but still with some cervical tenderness.  He was using muscle relaxers.  He was deemed capable of returning to work full duty.  The diagnosis continued to be cervical neck strain.  An April 4, 2008 follow-up for the neck, right shoulder and back showed continued improvement.  He was confirmed able to return to work full duty and discharged. 

He had another work incident in few days later on April 9, 2008 in which he was sitting in a chair and was twisting his torso and felt a searing pain in his lower back under his duty belt that felt like a "taser shock."  He indicated in the incident report that he persisted with back pain afterwards.   He was treated by primary care he was found to have spinous process pain, no bowel/bladder dysfunction and no saddle anesthesia.  Straight leg raise was 90 degrees with left buttock pain, and he had painful forward flexion, with jerky recovery.  He had minimal pain on lateral flexion and on right and left stretching.  He had good heel-walk but weak toe walk.  He also had a scoliosis on the left.  The assessment was low back pain, PSIS (Left), and questionable left sciatic pain.  He was prescribed Naproxen, Medrol and Hydrocodone.  He was placed on temporary total disability from April 9, 2008 to April 13, 2008.  At the time he filed the April 2008 incident report, he was still having difficulty standing upright.  He still had radiating pain into both buttock cheeks up about halfway centralized on the spine.   He was treated in urgent care in April 2008 for low back pain after the incident and was given light duty.  

In May 2008 he was seen by his primary care doctor for pain in his cervical spine area, with a history of having had a neck injury roughly around the beginning of April, treated as workers compensation.  He indicated he did well until the last week or two when he started having pain again in the left side of the neck, worse on turning to the right.  He also described a "lump" in this area, which did not disappear after going to a massage therapist.  On examination he had tenderness in the left paracervical muscles but no discrete mass.  A trigger point spasm was felt.  He was believed to have a musculoskeletal etiology for the cervical discomfort that was felt to likely be treatable conservatively unless it proved recurrent.

The report of a June 2008 VA examination addressed the cervical and lumbar spine disabilities and included claims file review as well as examination of the Veteran.  He was noted to take several medications for his back and neck pain.  He was working as a police officer.  He lost approximately 5-6 weeks from work usually for the back or neck.   He exercised intermittently with a home gym or walking.  The history of his initial cervical spine injury in a motor vehicle accident in 1998 as well as reinjury in Iraq in 2003 was noted.  Most recently he aggravated his neck a few months ago when turning quickly.  Currently he reported left greater than right sided posterior neck pain which radiated upward into the occiput and downward into the thoracic spine area.  He described having noticed a "lump" on the left side.  He was stiff with limited motion and occasional spasms.  There was radiation into the occipital and thoracic spine areas and sometimes the shoulders.  He indicated that regular chiropractic care helped, but he had not been able to afford this recently.  He treated with Soma, Cyclobenzaprine, Celebrex and Hydrocodone.  These helped temporarily but he has had continuous pain since March 2008.  He used no assistive aids and had no limits on walking.  His cervical spine had a mild effect on chores, shopping, recreation and travel.  It was moderate on exercise or sports.  There was no impact on feeding, bathing, grooming, dressing, or toileting.  He had significant occupational effects from increased absenteeism.  There were also significant effects from severe pain, limited range of motion, inability to drive and high doses of medication.  There were flare-ups every 2 months or so, usually lasting several days but one lasted several weeks.  The flares involved increased pain, spasm, limited motion and sometimes inability to work.  He had no incapacitating episodes in the past 12 months.

Regarding the thoracolumbar spine, he was noted to have also injured this in the 1998 accident and indicated he was told he had some compressed discs.  He described reinjury in Iraq in 2003.  His intermittent history was of persistent constant aching with intermittent flare-ups.  Current complaints were of soreness of the right lumbar spine with increased pain on turning.  It radiated to his right buttocks and sometimes went upward.  He had treatment in the past with chiropractic and physical therapy.  The current medications were the same as used for his cervical spine and only helped temporarily.  Since March 2008 he's had constant pain.  He used a lumbar brace.  He was limited on walking no more than 2 miles.  There were mild to moderate effects on chores.  There were moderate effects on exercise and moderate to severe on sports.  He had mild effects on shopping, recreation and travel.  There were no effects on feeding, bathing toileting or grooming.  As with the cervical spine there were occupational effects of increased absenteeism.  He had significant effects from pain, decreased mobility, flare ups every 3-4 months with durations of 2 weeks.  The flare-ups consisted of severe pain, spasm, and minimal ability to ambulate.  He reported 2 days of incapacitating episodes in the last 12 months.  

On physical examination, his gait was normal.  His cervical spine showed 45 degrees flexion with pain at 35 degrees, 45 degrees extension with pain at 30 degrees, 25 degrees right lateral flexion with pain at 15 degrees, 25 degrees left lateral flexion with pain at 20 degrees, 45 degrees right rotation with pain at 35 degrees and 50 degrees left rotation with pain at 40 degrees.  He had tenderness and radiation only to the left suprascapular region.  There was no crepitus or paraspinal tension.  His sensation was sensitive to light touch in the upper extremities.  His strength was 5/5.  Upper extremity deep tendon reflexes were 1+/4 but symmetric throughout.  Deluca observations revealed pain during range of motion as noted above, but no additional limitations following repetitive motions.  X-rays and MRIs were reviewed. 

Examination of his thoracolumbar spine showed 90 degrees flexion with pain at 80 degrees, 30 degrees painless extension, 30 degrees right and left lateral flexion with pain at the end of this range, 45 degrees right rotation with pain at the end of this range, and 45 degrees left rotation with pain at 35 degrees.  Straight leg raise was negative and normal curves were preserved.  There was no pelvic tilt and leg lengths were equal.  He had positive paraspinal tenderness or tension.  He was able to stand on his heels and toes.  Lower extremity reflexes were 2+/4 and strength was 5/5.  Sensory was intact to light touch in the lower extremities.  Deluca observations revealed pain during range of motion as above but no additional limits following repetitive use.  X-rays and MRIs were reviewed.  

Following examination the examiner diagnosed cervical strain and lumbar strain with mild DJD and DDD.  

The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for disorders of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned in pertinent part as follows:  The 10 percent evaluation, currently in effect for the cervical and lumbosacral spine disorders, is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For a 20 percent evaluation, this contemplates a forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

For the next higher evaluation, a 30 percent-rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

A higher evaluations of 40 percent requires a finding of unfavorable ankylosis of the entire cervical spine.  Other criteria for a rating of 40 percent or higher (such as 50 or 100 percent) require ankylosis of varying degrees of severity involving either the thoracolumbar spine or entire spine, which is not applicable in this matter where the disability in question is limited to the cervical spine, and where ankylosis involving more than the cervical spine is not shown.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

In addition, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  When there is no limitation of motion of the specific joint involved a 10 percent evaluation is for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion. Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint. Id. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1). 

Based on consideration of the above discussed evidence, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent disabling for the cervical spine disability and against an initial rating in excess of 10 percent disabling for the lumbar spine disability, both prior to June 2, 2008.  The Board shall discuss its rationale for this determination as follows.  

Cervical spine discussion

Regarding the cervical spine, the evidence fails to show that there was limited motion of flexion from 15 to 30 degrees, nor was the combined range of motion of the cervical spine shown to be no more than 170 degrees.  Of note the VA examination of June 2004 disclosed at worst a combined motion of 320 degrees when factoring painful motion for right rotation at 60 degrees.  This examination also showed cervical flexion to be at 45 degrees.  The June 2, 2008 VA examination showed his combined cervical motion limited by pain to total 175 degrees and his flexion limited by pain was 35 degrees.  These are within the 10 percent criteria rather than the 20 percent criteria under the General Formula. 

Additionally, the ranges of motion shown in the chiropractic records from October 2006 through April 2008 do not fall within the ranges that meet the criteria for a 20 percent rating.  Repeatedly the combined motion was in the highest recorded ranges of 380 degrees, with flexion measured at 90 degrees in June 2007, December 2007 and April 2008.  Otherwise his combined motions were 320 in October 2006 and 370 in March 2007, with flexion at both times measured as 80 degrees.  The lowest cervical spine motion is shown to be in October 2007 when the combined motion was 230 degrees, and flexion was 60 degrees.  While the chiropractic records did note painful motion at certain times, they did not record the point of motion at which it became painful.  Thus the Board can only consider these ranges of motion recorded, which do not meet the criteria for a 20 percent rating.  

The evidence also does not reflect that prior to June 2, 2008 the Veteran's cervical spine disorder causes muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The findings from the June 2004 and June 2008 examinations revealed that his spinal curvature was normal.  While there were some episodes of temporary exacerbations that affected his spinal contour, most significantly noted in the October 2003 X-ray showing right high mastoid, and the complaints of a "lump" on the left side of his neck that he reported to his primary care provider May 2008, although this physician found no evidence of such a lump, only trigger point spasm and tenderness in this area.  Otherwise the evidence does not generally reveal findings of abnormal gait or abnormal curvature warranting a 20 percent rating for the cervical spine.  

There is also no evidence of incapacitating episodes resulting in a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The June 2004 VA examination reveals no missed work due to cervical spine symptoms, and no findings of incapacitating episodes.  While the private treatment records do document episodes of missed work due to cervical spine symptoms, they do not reflect that he was prescribed bedrest for 2 or more weeks within the past 12 months.  Most recently in the June 2008 VA examination, he was noted to have had no incapacitating episodes in the past 12 months.

Regarding neurological manifestations, he is not shown to have been diagnosed with a cervical radiculopathy, and the June 2004 VA examination is noted to have been negative for evidence of radiation, with normal sensation and strength of the upper extremity.  However he has reported symptoms in the right upper extremity in conjunction with the cervical spine symptoms in March 2008 following the twisting incident, when he described pain radiating from the neck into the right shoulder.  The June 2008 VA examination also noted the Veteran reports of radiation of neck pain sometimes into both shoulders.  However, on examination, his strength and sensory examinations were normal.  While he did have evidence of decreased reflexes in both upper extremities, this was not clearly attributed to the cervical spine, and even assuming it were, again, these findings are countered by the normal sensation and strength.  

The subjective complaints of some pain into the right shoulder, but without diminished strength or sensation, do not rise to the level of even a mild incomplete paralysis.


In conclusion the Board finds that prior to June 2, 2008, the preponderance of the evidence is against a rating in excess of 10 percent for the cervical spine disorder prior to June 2, 2008.  

Lumbar spine discussion

Regarding the lumbar spine, the evidence fails to show that there was limited motion of flexion from 30 to 60 degrees, nor was the combined range of motion of the lumbar spine shown to be no more than 120 degrees.  Of note the VA examination of June 2004 disclosed at worst a combined motion of 270 degrees without painful motion.  This examination also showed lumbar flexion to be at 90 degrees.  The June 2, 2008 VA examination showed his combined lumbar motion limited by pain to total 250 degrees and his flexion limited by pain was 80 degrees.  These fail to meet a 20 percent criteria under the General Formula, and in fact would fall within a noncompensable range. 

Additionally, the ranges of motion shown in the chiropractic records from October 2006 through April 2008 do not generally fall within the ranges that meet the criteria for a 20 percent rating.  Repeatedly the combined motion was in the highest recorded ranges of 220 degrees, with flexion measured at 90 degrees in June 2007, December 2007, October 2007 and April 2008.  Otherwise his combined motions were 190 in October 2006, with flexion measured at 90 degrees.  

The lowest measurement for the lumbar spine was 125 degrees combined motion reported in March 2007, with flexion measured at 40 degrees.  The Board does note that the Veteran's forward flexion of 40 degrees does fall within the range of a 20 percent rating.  However this decrease in motion was shown to be only temporary after he had reinjured his lumbar spine, and the physician's records also from March 2007 following this injury described his range of motion as only "modestly" limited on flexion and side bending, with other findings of his compensatory scoliosis having disappeared.  Additionally he was cleared to return to work full duty by this physician in March 2007.  Thus the preponderance of the evidence does not support an increased rating to 20 percent disabling, even with consideration of the brief exacerbation of March 2007.  By June 2007 after he recovered from this brief exacerbation, his motions were again in the noncompensable range, as recorded in the chiropractic examination from that month, with the subsequent records showing noncompensable ranges of motion.  While the chiropractic records did note painful motion at certain times, they did not record the point of motion at which it became painful.  Thus the Board can only consider these ranges of motion recorded, which as discussed do not more closely resemble the criteria for a 20 percent rating.  

The evidence also does not reflect that the Veteran's lumbar spine disorder causes muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The findings from the June 2004 and June 2008 examinations revealed that his spinal curvature was normal.  The Board does acknowledge that there were temporary episodes of exacerbations of symptoms affecting the lumbar spine contour, including the October 2003 chiropractic record suggesting abnormal curvature on X-ray, the March 2005 X-ray showing a straightened lordotic curve thought to be secondary to musculoskeletal strain following a twisting injury, and with spasm and a compensatory scoliosis in March 2007 that had been noted to have disappeared.  However such manifestations are shown to be temporary in nature, following reinjury or exacerbation of the lumbar spine.  By the time of the June 2008 examination, his lumbar spine is not shown to have spasms or abnormal contour and the evidence does not generally reveal findings of abnormal gait or abnormal curvature warranting a 20 percent rating for the lumbar spine.  

There is also no evidence of incapacitating episodes resulting in a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  According to the June 2004 VA examination, he missed 2 workdays in the past year due to flare-ups, with monthly flares lasting 4-5 hours, and there was no indication that he had incapacitating episodes requiring bedrest.  While the private treatment records do 
document episodes of missed work due to lumbar spine symptoms, they do not reflect that he was prescribed bedrest for 2 or more weeks within the past 12 months.  The June 2008 VA examination discloses that he has not had any incapacitating episodes in the past 12 months.  

Regarding neurological manifestations, he is not shown to have been diagnosed with a lumbar radiculopathy, however he has at times complained of radiation, with reports of radiation into the buttock reported in the June 2004 VA examination, without leg involvement, and with normal sensory and motor findings shown on examination.  He later reported some radiation of back pain into the right hip and groin in March 2007, but had no weakness or loss of sensation in the lower extremities.  He again reported radiation of pain into the buttocks in April 2008, but with no evidence of sensory abnormalities.  The June 2008 VA examination also noted the Veteran reports of radiation of back pain sometimes into the right buttock.  However, on examination, his strength and sensory examinations were normal.  While he did have evidence of decreased reflexes in both lower extremities, this was not clearly attributed to the lumbar spine, and even assuming it were, again, these findings are countered by the normal sensation and strength.  

The subjective complaints of some pain into the right buttocks, without diminished strength or sensation, do not rise to the level of even a mild incomplete paralysis.

In conclusion the Board finds that prior to June 2, 2008, the preponderance of the evidence is against a rating in excess of 10 percent for the lumbar spine disorder prior to June 2, 2008.  

Irritable Bowel Syndrome-Factual Background and Analysis

The Veteran is challenging the noncompensable rating assigned for his IBS disability, which was granted effective from December 24, 2003, the date of initial entitlement.  The Board's decision in this matter shall address the initial rating for this disability up through the date of a June 2, 2008 VA examination, the most recent VA evaluation of this disability.  The issue of entitlement to an increased rating for the IBS beyond June 2, 2008 is subject to remand and not part of this decision.  



The Veteran has described his IBS symptoms in lay statements and hearing testimony.  In his January 2006 substantive appeal he described daily problems with IBS and indicated that he had to make extra stops to clean himself and had constant issues with flatulence.  He described extreme cramping and pain if he attempted to hold in gas.  In his April 2007 hearing he described occasional episodes of leakage but did not indicate he currently used a pad or diaper, although he expressed fear that one day in the future he might need such appliances.  He also reported stomach pain and once saw a doctor in the middle of the night.  He described symptoms of irregular bowel movements and alternated between constipation and diarrhea, as well as peanut butter like stools.  In May 2008 he described daily bowel issues including abundant flatulence and routine diarrhea at least twice a week.  After longer bouts of diarrhea he had peanut butter like stools.  

As early as July 2000, while still on active duty the Veteran reported bowel symptoms that included stool leakage, as documented in a private treatment record.  

The pertinent evidence includes a report from a June 2004 VA general medical examination which noted the Veteran to have a history of diarrhea with onset in 1995, during which he reported watery stools 3-5 times a day treated with unknown medication.  He denied having constipation or bloody stools.  Currently he had intermittent episodes of 4 bowel movements per day, but not constantly.  He often had several weeks without any symptoms of diarrhea.  He took over the counter medications, usually Imodium or Pepto Bismal with fair relief.  He denied having missed work in the past 6 months due to diarrhea.  He also reported problems with flatulence and upset stomach daily for which he took Rolaids.  He also reported mild abdominal pain.  These symptoms were described in relation to a claimed gastroenteritis.  Additionally he reported symptoms of sour taste along with the upset stomach and was described by the examiner as having acid reflux, with 4 missed days from work due to reflux symptoms.  On examination his abdomen was without tenderness, organomegaly or mass.  Bowel sounds were hyperactive in all quadrants.  In the impression portion of  the examination, the examiner noted that for diarrhea, he was seen by GI but not compliant with requested stool tests.  Based on symptoms, normal examination and normal ESR (indicating no significant inflammation), absence of weight loss and no metabolic abnormalities, the Veteran has IBS of minimal to moderate functional loss.  The examiner also noted that dyspeptic symptoms are not a separate condition, but are secondary to IBS and gastroesophageal reflux syndrome (GERD).  A diagnosis of GERD was separately made, with reasonable control of symptoms on medication and no functional loss.  The Board notes that he is not service connected for GERD.

Records primarily address problems with the back and neck but do include an April 2006 record showing complaints of upper abdominal pain like heart burn.  He ate a large meal on Sunday and felt bloated and the following day still felt full with no appetite.  His last normal bowel movement was Monday.  On examination his abdomen was distended and soft and bowel sounds were positive.  He was assessed with constipation and reflux.

The report of a June 2008 VA examination addressed the Veteran's IBS with laboratory testing undertaken.  The problem addressed was IBS which began around 1996 with initial manifestations of persistent frequent bowel movements varying in consistency from watery to peanut butter.  He also had excessive flatulence, cramping and bloating.  He currently reported constipation weekly and episodic diarrhea with a frequency of 4-6 times daily.  The diarrhea occurred more than 12 times a year and lasted 3 days.  He had intestinal pain, usually lower abdominal cramping, but sometimes epigastric.  The pain was colicky, cramping, gnawing and pressure.  This was several times a week and lasted 1-2 hours.  It was of moderate severity but was severe about once a month.  He had no history of ulcerative colitis.  The symptoms were bloating, flatulence, and alternating diarrhea and constipation.  Examination revealed no signs of significant weight loss or malnutrition.  He had no anemia, fistula or mass.  There was no abdominal tenderness.  Following review of the examination and laboratory results, the diagnosis of IBS was made.  It had significant affects, with occupational effect of occasionally needing to take a quick bathroom break on duty.  It had no effects on chores, feeding, bathing, dressing, grooming and toileting.  It had mild effects on shopping, exercise and sports.  

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113 , 4.114. The Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  As such, the Board will evaluate the evidence of record, along with the criteria noted under DCs 7319 and 7346, and award a rating for the predominant disability picture from both digestive disorders. 

The Veteran's IBS or irritable colon syndrome is currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7319.  According to Diagnostic Code 7319, a non-compensable evaluation is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Because the June 2004 VA examination included findings of dyspeptic symptoms that were attributed concurrently both to IBS and to a nonservice connected GERD, the Board shall consider whether a higher rating may be warranted under the appropriate criteria for such symptoms.  Under DC 7346 ratings of 10, 30, and 60 percent are authorized.  A rating of 10 percent is assigned with two or more of the symptoms for the 30 percent evaluation with less severity.  A rating of 30 percent is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The highest rating, 60 percent, is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114. 

Additionally, the Board notes that Veteran's lay testimony and complaints of symptoms trigger consideration of the criteria for impairment of sphincter control complaints.  Diagnostic Code 7332 evaluates impairment of sphincter control of the rectum and anus on the basis of fecal leakage.  This code provides for a 10 percent disability rating for constant slight, or occasional moderate leakage; a 30 percent rating for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements; and a total (100 percent) rating for complete loss of sphincter control. 38 C.F.R. § 4.114 , DC 7332 (2013). 

Terms such as "severe," "considerable," and "of lesser severity" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6. 

Based on a review of the foregoing, the Board finds that with application of consideration of the benefit of the doubt, the criteria for an initial 10 percent rating is met for the Veteran's IBS prior to June 2, 2008.  38 C.F.R. § 4.7.  The Veteran is competent to report observable symptoms such as pain and having episodes of diarrhea and constipation. Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). The Board finds the Veteran's contentions regarding his symptoms, as set forth in his lay statements and testimony, as well as reported to VA examiners, to be credible as well as competent, as he is noted to have reported similar symptoms dating back to his active duty service years before filing his current claim.  

Generally he has described symptoms that include regular (although not constant) episodes of constipation that he reported in the June 2008 VA examination took place weekly and episodic diarrhea a little more 12 times a year and lasting  3 days.  He also reported intestinal pain several times a week lasting 1-2 hours, that usually was of moderate severity but was severe about once a month.  He has also reported problems with chronic gas.  Such symptoms detailed above, are shown to more closely resemble moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  

However the symptoms do not more closely resemble severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, nor do they resemble symptoms of impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of a pad.  Although he described having to clean himself on occasion and feared eventually needing to wear diapers, he did not indicate that he currently used any such absorbent materials.  He also has not described symptoms as causing constant abdominal distress.  Finally the Veteran's symptoms are not described as resembling that of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

In sum the evidence supports a 10 percent rating but no more for the Veteran's IBS from initial entitlement to June 2, 2008.  

Extraschedular Consideration for Cervical Spine, Lumbar Spine and IBS prior to June 2, 2008

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference. 

As to the service connected lumbar and cervical spine disabilities, comparing the Veteran's current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function. 

In fact, 38 C.F.R. § 4.40  requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine and lumbar spine disorders.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the Ratings Schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected cervical spine disorder, i.e., principally pain and limitation of motion are specifically contemplated under the appropriate rating criteria for the spine disability.  

The evidence of record also does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected IBS.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's frequency of bowel movements, diarrhea, constipation, medication, abdominal pain, and abdominal pressure are adequately contemplated by the rating criteria under Diagnostic Code 7319.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the Veteran's disability picture prior to June 2, 2008 for his cervical spine disability, his lumbar spine disability and his IBS is sufficiently contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun are moot. 


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a cervical spine disorder, up to and including June 2, 2008, is denied.   

Entitlement to an initial rating in excess of 10 percent disabling for a lumbar spine disorder, up to and including June 2, 2008, is denied.   

Entitlement to an initial 10 percent rating for irritable bowel syndrome, up to and including June 2, 2008 is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In regards to the remaining issues of entitlement to a rating in excess of 10 percent disabling for a cervical spine disorder after June 2, 2008, in excess of 10 percent diabling for a lumbar spine disorder after June 2, 2008, in excess of 10 percent for IBS after June 2, 2008 and the issue of entitlement to service connection for a right knee disorder, another remand is necessary to properly afford adjudication of these appellate issues.  

Regarding the claim for service connection for the right knee, the examiner in the June 2008 VA general examination, who is noted to be a specialist in internal medicine, not orthopedics, provided a speculative opinion regarding the etiology of the right knee disorder.  This examiner stated that it was not possible without resort to speculation to determine whether the current right knee disorder of patellofemoral syndrome is related to any of the findings of knee disorders shown in service.  Further it is noted that in the record and pointed out by this examiner that the Veteran incurred injury to the right knee during the interim period between his first period of service that ended in September 1999 and the beginning of his second period of service that started in February 2003.  It is not clear whether a knee disorder preexisted his second period of service, and if so, whether it was aggravated during the latter period of service.  

Regarding the increased rating claims for the IBS, cervical spine and lumbar spine after June 2, 2008, as well as the service connection claim for the right knee disorder, further review of the electronic folder in Virtual VA and VBMS reveals the Veteran recently submitted several medical releases in September 2013 for medical treatment from various private medical providers.  Subsequently treatment records, which include nonduplicative evidence up through early 2014, were associated with the electronic record in February 2014, and are not accompanied by any waiver of AOJ consideration.  The most recent VA examinations addressing the IBS, and the cervical and lumbar spine disabilities were conducted in June 2008.  Given the passage of time and the additional medical evidence since obtained, the Board finds that VA examination of the current level of disability should be conducted.

Accordingly, the case is REMANDED for the following action:



1.  The claims file should be returned to the June 2008 VA examiner for an addendum opinion (or if unavailable, to another examiner).  After considering the evidence, to include the additional records received in February 2014, as well as the service treatment records from all periods of active service, the examiner should specifically indicate whether it is as likely as not (i.e. a 50 percent or greater probability) that any current right knee disability found on examination is etiologically related to any period of service from September 1993 to September 1999 and from February 2003 to December 2003.  

If any knee disorder is shown to preexist any period of active service-especially the second period of service from February 2003 to December 2003, was any such disorder(s) aggravated beyond natural progression during service?  In addressing these matters, the examiner should address the evidence documented in both periods of service, including a May 1999 examination report showing right lateral tibia prominence, bony abnormality, an August 2003 report which assessed subpatellar bursitis/right knee sprain, and December 2003 reports which showed generally normal findings except that radiological studies showed knee swell suprapatellar effusion, and an assessment of right knee strain likely from retropatellar pain syndrome, with history of injuring the knee climbing out of a vehicle in the chronological record of medical care.  The examiner should also consider the incidents of knee problems and/or injuries shown between his two periods of active service including the episode of injury to the right knee while arresting a person in October 2001, diagnosed as contusion, as well as any knee injuries that were subsequent to both periods of active service.  

If the examiner finds that another examination is needed to provide the opinions, one should be scheduled.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right knee disorder.  See Jones v. Shinseki, 23 Vet. App. 382  (2010).  

2.  Schedule the Veteran for examinations by a physician who specializes in orthopedic disabilities, to address the nature and severity of his cervical and lumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner should address the current severity of impairment related to the Veteran's cervical spine and lumbar spine disabilities, to include all orthopedic and neurological impairment present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical and lumbar spine.  In addition, if possible, the examiner should state whether the cervical and/or lumbar spine disorder meets the criteria for intervertebral disc syndrome and if so, has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy resulting from the cervical spine and/or lumbar spine disorder.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by the cervical and/or lumbar spine disability.  Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria. 

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected irritable bowel syndrome (IBS).  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished. All necessary studies and tests should be conducted.

The examiner should identify all manifestations attributable to the Veteran's service-connected IBS.  The examiner should also specifically describe the severity of the Veteran's IBS in terms of mild, with disturbances of bowel function with occasional episodes of abdominal distress; moderate, with frequent episodes of bowel disturbance with abdominal distress; or severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The examiner should also discuss any other symptoms associated with the IBS to include the frequency and severity of any fecal leakage, and the frequency and severity of any other gastrointestinal symptoms associated with the IBS to include whether it results in recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the claims for service connection for right knee disability; and increased initial ratings in excess of 10 percent each for the cervical spine and lumbar spine disabilities and for IBS after June 2, 2008.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of the criteria governing preexisting disorders/presumption of soundness, should the evidence continue to suggest the right knee disorder preexisted the second period of service.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


